Citation Nr: 1038074	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-37 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bursitis. 

2.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB).

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for migraine headaches. 

5.  Entitlement to service connection for a vision disorder, to 
include as secondary to migraine headaches. 

6.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to September 
1989.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The issues of entitlement to service connection for an acquired 
psychiatric disorder, headaches, a vision disorder, and a left 
knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have bursitis. 

2.  The Veteran does not have PFB.

3.  Tinnitus was not present in service or until many years 
thereafter and is not etiologically related to a disease or 
injury in service.





CONCLUSIONS OF LAW

1.  Bursitis was neither incurred in nor aggravated by active 
duty service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  PFB was neither incurred in nor aggravated by active duty 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

3.  Tinnitus was neither incurred in nor aggravated by active 
duty service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for 
bursitis, PFB, and tinnitus as these disabilities were incurred 
during active duty service.  Service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

With respect to the Veteran's contentions that service connection 
is warranted for bursitis and PFB, the Board finds that the 
evidence of record is against a finding that there is a current 
disease or disability.  Service treatment records are negative 
for treatment, complaints, or diagnoses pertaining to the 
disabilities on appeal, and the Veteran elected to forego a 
medical examination at the time of his separation from active 
duty service in September 1989.  The post-service medical record 
is also entirely negative for evidence of treatment for the 
disabilities on appeal.  In fact, the only evidence of the 
existence of these disabilities is the Veteran's statements.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  However, where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally 
incapable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Whether lay evidence is competent and sufficient to establish a 
diagnosis in a particular case is a fact issue to be addressed by 
the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  In this case, the Board finds that the Veteran is not 
competent to diagnose the presence of bursitis or PFB.  He is 
competent to identify and explain the symptoms that he observes 
and experiences, but the disabilities on appeal require more than 
simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  They affect multiple systems of the body, 
manifest symptoms similar to many other disabilities, and require 
specialized medical training and expertise to properly identify 
them.  See Jandreau 1376-1377 (lay witness capable of diagnosing 
dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-
309 (2007) (lay testimony is competent to establish the presence 
of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (unlike varicose veins or a dislocated shoulder, rheumatic 
fever is not a condition capable of lay diagnosis); Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet).  The Board 
also notes that the Veteran has never provided any specific 
allegations regarding these claimed disabilities, such as the 
specific joint or location of his claimed bursitis.  In addition, 
the Veteran has not reported any contemporaneous medical 
diagnoses of the conditions and his claims are not supported by a 
diagnosis by a medical professional.  

Therefore, while the record documents the Veteran's statements 
that he currently has bursitis or PFB, it does not establish the 
presence of current disabilities for VA purposes and a necessary 
element of service connection is not shown.  Service connection 
for these disabilities is therefore denied. 

Turning to the Veteran's claim for service connection for 
tinnitus, the Board finds that the Veteran is competent to 
diagnosis this condition.  The Court of Appeals for Veterans 
Claims (Court) has specifically held that symptoms of tinnitus 
are capable of lay observation rendering a claimant competent to 
describe the condition.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002).  In addition, the Veteran reported in November 
2006 that he was exposed to loud explosions during service.  
Although such noise exposure is not documented in the service 
treatment records, the Veteran is competent to report that it 
occurred.  Resolving reasonable doubt in his favor, the Board 
finds that two of the three elements necessary for service 
connection-current disability and an in-service injury-are 
demonstrated.

The record does not establish the presence of a nexus between the 
Veteran's tinnitus and his claimed in-service injury.  He has not 
reported a clear continuity of symptomatology; the only history 
he has provided is that he was exposed to explosions during 
service that resulted in his current tinnitus.  His first 
complaints related to this disability date from March 2005, when 
his claim for service connection was received, more than 15 years 
after his discharge in 1989.  There is also no competent medical 
evidence of a link between tinnitus and service, and the record 
does not indicate that the Veteran has ever undergone any 
treatment for this condition.  
The Board has considered the statements of the Veteran connecting 
his tinnitus to service, but as a lay person, he is not competent 
to opine as to medical etiology or render medical opinions.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999).  The Board acknowledges that the 
Veteran is competent to testify as to observable symptoms, such 
as the presence of ringing in his ears, but finds that his 
opinion as to the cause of tinnitus simply cannot be accepted as 
competent evidence.  See Jandreau at 1376-1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the evidence does not establish the presence of bursitis, 
PFB, or a psychiatric disorder, and the first evidence of the 
Veteran's claimed tinnitus was more than 15 years after his 
separation from active duty service and when his claim for 
compensation was received.  In addition, there is no competent 
medical evidence that the Veteran's tinnitus is related to his 
active duty service.  The Board has considered the Veteran's 
reported history, but concludes that the weight of the evidence 
is against a nexus between the current tinnitus and active duty 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claims and they are 
denied. 38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in March 2005, December 
2006, and January 2007 letters.  The Veteran also received notice 
regarding the disability-rating and effective-date elements of 
the claims in the March 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice, specifically the Dingess elements of the 
claims, was provided after the initial adjudication of the 
claims, this timing deficiency was remedied by the issuance of 
VCAA notice followed by readjudication of the claims.  Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were 
readjudicated in the February 2008 SSOC. Therefore, any timing 
deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records.  The Veteran has not 
specifically identified undergoing any post-service treatment for 
the disabilities on appeal, and his statements regarding the 
presence of any additional evidence have not been consistent.  In 
January and November 2006, he stated that he had medical records 
in his possession that would support his claim, but in March 
2007, the Veteran reported that he had no information or evidence 
to substantiate the claims.  The Veteran was also asked to submit 
any evidence in his possession that could support his claims in 
VCAA letters dated March 2005, July 2005, December 2006, and 
January 2007, but no such evidence was ever received.  The Court 
has held that VA's duty to assist the Veteran in developing the 
facts and evidence pertinent to a claim is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of Veterans to cooperate with VA.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  It is clear from the above, that VA has 
done its utmost to develop the evidence with respect to the 
Veteran's claims and any failure to develop the claims rests with 
the Veteran himself.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold 
for getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded VA 
examinations or medical opinions in response to his claims but 
has determined that no such examinations or opinions are 
required.  With respect to the claims for bursitis and PFB, the 
record does not establish that the Veteran has signs or symptoms 
of a current disability.  In addition, regarding the claim for 
tinnitus, the record does not contain competent evidence of an 
association between a current disability and the Veteran's active 
duty service.  Therefore, VA examinations or medical opinions are 
not required by the duty to assist. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  




ORDER

Service connection for bursitis is denied. 

Service connection for PFB is denied.

Service connection for tinnitus is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold 
for getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Board finds that the Veteran should be afforded a VA 
examination to determine the nature and etiology of his claimed 
headaches and secondary vision disorder.  In the November 2006 
substantive appeal, the Veteran reported that his headaches and 
vision problems had been present during service and continuously 
since that time.  The type of evidence that indicates that a 
current disability "may be associated" with military service 
include, but is not limited to, credible evidence of continuity 
of symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Service treatment records document treatment and complaints of 
headaches in May 1989 and the Veteran's reported history is 
credible.  A VA examination is therefore warranted based on the 
Veteran's lay statements. 

The Veteran should also be afforded another VA examination with 
respect to his left knee disability.  A VA examination of this 
disability was conducted in November 2007, but no medical opinion 
was provided regarding the etiology of the diagnosed chronic left 
knee strain.  Once VA undertakes the effort to provide an 
examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  
The Veteran must therefore be provided another VA examination to 
include a medical opinion addressing the etiology of his chronic 
left knee strain.  

With respect to the claim for entitlement to service connection 
for an acquired psychiatric disorder to include PTSD, the Board 
notes that VA has a heightened burden of notification when the 
Veteran claims service connection for PTSD based upon personal 
assault.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  In his 
November 2006 substantive appeal, the Veteran reported that he 
incurred PTSD due to an in-service personal assault.  VA will not 
deny a PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from sources 
other than the Veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  75 Fed. Reg. 39,843-52 (July 31, 2010) to be codified 
at 38 C.F.R. § 3.304(f)(5).  While the Veteran was provided a 
January 2007 letter in response to his reported assault, the 
letter did not notify the Veteran that evidence other than his 
service records, including changes in behavior, could 
substantiate his claim.  Therefore, remand is required to allow 
for such notification.

Finally, the Veteran has not been provided proper notice under 
the VCAA regarding his claim for secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) including notice regarding his 
claim for secondary service connection for a 
vision disorder.  

2.  Send the Veteran notice informing him 
that he may submit alternative forms of 
evidence, other than service records, to 
corroborate his account of an in-service 
assault, and suggest potential sources for 
such evidence. The letter should also notify 
him that, alternatively, evidence of 
behavioral changes following the alleged in-
service assault may constitute credible 
supporting evidence of the stressor.

3.  The Veteran should be afforded VA 
examinations to ascertain the nature and 
etiology of his left knee disability and any 
current headaches and vision disorders.  

The claims folder must be made available to 
and be reviewed by the examiners.  The 
examination report should reflect that the 
claims folder was reviewed.

After examining the Veteran and reviewing 
the claims folder, the examiners should 
proffer an opinion as to whether it is at 
least as likely as not that any current left 
knee, headaches, or vision disorders are 
related to or had their onset in service.  
In offering these impressions, the examiner 
must acknowledge and discuss the Veteran's 
report regarding the onset of his symptoms.  
The examiner should provide a rationale for 
any stated opinion, which should be set 
forth in a legible report.

4.  Ensure that any other required 
evidentiary development is performed, 
including the scheduling of a VA psychiatric 
examination, if necessary.  The claims 
should then be readjudicated.  If the claims 
remain denied, the AOJ should issue a SSOC 
to the Veteran and his representative before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


